 490DECISIONS OF NATIONALLABOR RELATIONS BOARDthe Anaconda Company, and thus its operations satisfy the Board'sindirect outflow standards ; secondly, the Employer constitutes a singleEmployer with the Anaconda Company whose gigantic operationsobviously meet several of the Board's jurisdictional standards 25'Anaconda Company,114 NLRB 530;Anaconda Copper Mming Company,104 NLRB1064 (corporate name changed between dates of the two cases).Anaconda Company'sConsolidated Income Report for 1955, discloses gross sales and revenues of $630,703,000.Standard and Poor's Corporation Records, A-B, page 2102VowellConstructionCompanyandInternational Hod CarriersBuilding and CommonLaborers' Union, Local No. 417, AFL-CIO, and TruckDrivers,Chauffeurs,Warehousemen& HelpersLocalUnionNo. 941, AFL-CIO,Joint-Petitioners.Case No.33-RC-585.February 28, X957DECISION AND ORDERUpon a petition duly filed, under Section 9 (c) of the National LaborRelations Act, a hearing was held before Byron E. Guse, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Vowell Construction Company, hereinafter referred to asVowell, is engaged in the construction of roads, highways, and streetsin the State of Texas.During the last calendar year it performed noservices outside the State of Texas. Its direct out-of-State purchasesamounted to approximately $40,000.During the same period it per-formed services valued in excess of $250,000, for businesses engaged ininterstate commerce.These services consisted of the construction andblacktopping of parking facilities.During the same period Vowellfurnished services and materials valued in excess of $100,000, pursuantto a contract with the United States Government for the constructionof runways and landing strips at Biggs Air Force Base in El Paso,Texas.The employees involved herein are engaged in furnishingmaintenance services on roads and grounds of the Standard Oil Com-pany of Texas under a contract between that company and Vowell.Vowell contends that the Board should not assert jurisdiction hereinbecause the services it performs for businesses engaged in interstatecommerce do not enter the stream of commerce, and because the em-ployees involved were not engaged in the performance of servicesunder the contract with the United States Government.We find nomerit in these contentions.The Board's indirect outflow standarddoes not require that the goods or services furnished to businesses en-117 NLRB No. 69. VOWELL CONSTRUCTION COMPANY491gaged in interstate commerce must enter the stream of commerce.;Furthermore, in the application of its jurisdictional standards, theBoard does not require that the particular employees involved in aproceeding must, themselves, be engaged in operations affecting com-merce within the purview of the Board's jurisdictional standards 2It is sufficient that Vowell's operations considered in their totality,satisfy the Board's jurisdictional standards.Accordingly, as Vowell'soperations, so considered, satisfy the Board's jurisdictional standards,we find that it will effectuate the policies of the Act to assert jurisdic-tion herein.'2.The labor organizations involved claim to represent certain em-ployeesof Vowell.-3.Subsequent to the hearing the Joint-Petitioners and Vowell filedseparatemotions requesting the Board to dismiss the petition.TheJoint-Petitioners allege that the contract between Vowell and StandardOil Company of Texas, which was not available to it at the time of thehearing, shows conclusively that the employees involved herein, wereat all times employees of Standard Oil rather than of Vowell. Fur-thermore, it alleges, that since the hearing that contract has ter-minated, and Standard Oil has entered into a similar agreement, cover-ing the operations of the employees involved, with a firm other thanVowell. In its motion, Vowell alleges that due to the termination ofits contract with Standard and the subsequent execution of a similarcontract between Standard Oil and another firm the employees in-volved, are no longer in its employ.As the parties are in agreement that the employees involved herein,are no longeremployed by Vowell,4 it is apparent that no question con-cerning representation of employees employed by Vowell is raised bythe petition.Accordingly as requested by the parties in their separatemotions,5 we shall dismiss the petition.We do so without prejudice tothe filing of a new petition, in the eventcircumstances so alter as tomake such action appropriate s-[The Board dismissed the petition.]lWhippany Motor Co., Inc.,115 NLRB 52;Jonesboro Grain Drying Cooperative,110NLRB 481.2 The Plumbing Contractors Association of Baltimore,Maryland,Inc.,93 NLRB 1081,1083, footnote 9.aWhvppany Motor Co.,Inc., supra;Maytag Aircraft Corp,110 NLRB 594.4We find it unnecessary to determine,whether the employees involved were at anytime employees of Vowell5 The Joint-Petitioners'motion requested the Board to consolidate the instant proceed-ing with a complaint case concerning unfair labor practice charges against Standard onCompany of Texas,and involving the same employees involved herein,or in the alternativeto dismiss the petition.As noted above the Joint-Petitioners'basic position is that VowellConstruction Company is not the Employer of the employees involved.Accordingly, itwould serve no useful purpose to consolidate the two cases.We therefore deny the Joint-Petitioners'request for a hearing on this part of its motion.a Cf. H.W. Rickel and Company, l5roedtert Grain & Malting Company, Inc.,105 NLRB679, 680.